OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                AUSTIN




HonorableJohn C. Marburger
County Attorney
Feyrtte county
LaGrange, Texes
Dear Sir1




                                               quseting the opinion
of thir departPlarrf                           oatian -da 'as;tol-
Sows:




                                            ltatutas,we faU.to find


                       Texas have repeatedly hqld thst tha powers
                      Court are 15.mltedto those sxp7~sly grant-
                    natitutlon and statute.6and suoh powers as
                   ose exprassly glxlllted.Shoe our marsh tails
to reveal the existence of a statute that &res exprass author-
ity to the Cammissioners*Court to expend fts funds in the rim-
aer stated,we must saa ii auoh authority is istpliedby oonalder-
lag other statutes that do aLthoriee the rfomlssioners'Court
to provide ald t0'aertal.nFederal Governmeat a6enoiee operating
within this State.
        Saatlon 17 or Artiole $331, R. C. S., extends the
                             * Court to include the making of
authorityof ths Ocaunisslonars
appropriationsto aid and assist the United States Department of
Ran. John C. Idarburger- p. 2


AgriaultureIn the distributionof aommadltiesto pereona In
need of assistanoe under the Food and/or Cotton Stamp plan.
The plain lantyuape of the statute clearly sets out the
lddltionalpowers ertlntedto the Commissioners1Court and
#uoh addltansl powers are limited to aid 2lven to thin par-
tiaulsrbranah of the United State6 Oorernment. iSefail to
find any langua@ implyin& that this authority oould be ex-
tended to permit tha rendering of aid to another branch of
the 2orerIumHIt  ldentifledas the Farm Seourity Administration.
         Artlole 23728-2, R. C. S., relates to the authority
aP the CoPlmisslonere*Court to provide offloe apaoe and to
pey regular monthly utility bills, eta,, for the purpose oi
aldingand aooperatingwith the agenaiee of the Federal Oar-
lrar?nt engaged In the administration of relief ta the unem-
played or needy people of the Stata.
         The Farm Seourity Administration,formally the Re-
mettleme& Admlnietration,prinolpallyoaoupiee    Itself with
rehabllltatlonproblems aonoerning tarma and housing and though
rush oifioe ma9 render a valuable rertios to the aonmunlty,we
08nnotoonstrue ita aotlrltlee to lnalude the ~adminlstrstlon
of relief to tlm unemployed or needy people of tbs State OS
Twos." Froa a study OS tba Aote ol Oongrem    and enoutin
orders oresting suoh Farm Seourlty Administrationand/or its
predeoesaor,ResettlementAdministration,we fail to flad any-
thing to imply that the dutlea of tha said Farm Seaurity AdmU-
irtratlonshould kt oo-extenslvs  with those of the rariouo
agenolee areeted under the National Emsrgenoy Relief Abt.   The
numerousegunolaa of the Federal Government have their dutle8
and rerponeiblJ.ltlesexpressly enumerated,esoh in a separate
?leldof endeavor.
          Therefore, 5.n the absenoe of any statute   either BX-
Qreselpar by lmpliaatiansuthorizir@ the Conmiiseionere*       Court
to expend oounty funds far the above mentioned PurpoBe, it 5.8
our opinion that the aounty oennot legally pay office IF)ntE,
lightbills,   water bille,  eta., for th0 Farm Seaurity   Mx!~iniS-
trat1on.r
                                           Yours very tNly
                                      ATTORN5Y OEi?PiRAL
                                                      OF TZXAS

                                      BY
                                                    Rarrie Tole